DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 1-9 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claims 1 and 7 recite a server and remote device thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a server and remote device may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of the generic server and remote device does not take the claim limitations out of the mental process because in this case imposes no limits on a specific parameter, the claims require mere data gathering steps to identify a variable, i.e. a recipe and selection and do not add any meaningful limits merely encompasses the user manually accessing a cook book, identifying a desired food, identifying a desired doneness level and manually modifying the cook time or cook temperature to achieve a cook food.  In addition with respect to claim 7, mere observation by monitoring a cooking process as is routine and conventional.  
More directly the claims merely encompass internet communication by a remote device which is not limited and thus includes any and all means of displaying and with respect to claim 7 merely providing an image to the internet as opposed to mentally maintaining a memory.
It is further noted the claims are open to prior to cooking or during cooking and thus the server and remote device are used in their conventional way of gathering data and comparing, i.e. determining which can be performed mentally, such as monitoring temperature over a period a time and identifying a desired temperature or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  More specifically with respect to claim 7, merely providing an image to the internet as opposed to mentally maintaining a memory.
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea
Specifically, with respect to claim 7, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, i.e. “submitting product data to a server” comprising an image or video thus it is still in the mental processes grouping since the claim limitation can be performed in the mind absent the “remote device”.  With respect to “causing an alert to be transmitted” as noted above with respect to a user monitoring temperature over a period a time and thus with respect to a timer, causing an alert to be transmitted, i.e. timer at 0, based on the predefined monitor point, i.e. predefined duration.
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite modifying the selected cooking instruction based on an undefined variable.  However imposes no limits on a specific parameter, the claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of “a method for acquiring information” fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, applicants claims are silent to any type of associated cooking device or any type of remote device which is insufficient to provide an inventive concept. Applicant’s Specification lists several different types of cooking appliances at par. 0030 in addition to being open to both food items and non-food items as taught at par. 0031 of applicants specification.
[00031] The type of cooking method being used can be baking, grilling, smoking,
steaming or other similar cooking methods. The items being cooked may be foods such
as cakes, lasagna, chicken, seafood, meats, vegetables, and any other foods. Other
non-food items may be cooked such as clay, plastic (e.g. shrink plastic), crayons, other
arts and craft materials, and the like. 
Leading one to determine that Applicant’s recitation of a “remote device” is insufficient to provide particularity to the claimed machine.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s claims are silent to any machine and is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a server and remote device however the claims are silent to any food perfecting, i.e. cooking or actually use of the obtained information that directs the operation of the appliance.  Being silent to such, where different appliances perform vastly different operations with different methods and outcomes. Application of the same “subsequently transmitting the modified selected cooking instruction to the requesting remote device” shows that the remote device is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any “recipe”, food or non-food by merely following a recipe and determining personal preference. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps do not add any meaningful limits on use of the method for acquiring data, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 are rejected since the phrase in the pre-amble “the computer-implemented” lacks antecedent basis.  Thus it is unclear if the claims are with respect to the method of acquiring information or with respect to a different statutory class defined as computer implemented or with respect to something different altogether.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schedeler et al. (20060260601).
Schedeler teaches a method for acquiring cooking information (par. 0044) comprising: receiving, at a server (par. 0039 ref. 502), a request for instructions pertaining to cooking an item (par. 0039), the request including at least one criteria, the request being from a remote device via at least one network (par. 0039);
identifying at least one adaptable cooking instruction based on the at least one criteria, the at least one adaptable cooking instruction includes at least a first recipe description and at least one first image (par. 0040); 
forming a response to the request, the response including at least the first recipe description and the at least one first image associated with the at least one cooking instruction (par. 0039; server serves up web pages requested by user);
transmitting the response to the requesting remote device (par. 0039 ref. 510);
receiving a selection of one of the at least one adaptable cooking instruction (par. 0041);
determining if a modification request is received, the modification request including at least one variable to modify the first recipe description (par. 0041);
modifying the selected cooking instruction based on the at least one variable (par. 0042) and 
subsequently transmitting the modified selected cooking instruction to the requesting remote device (par. 0039 ref. 510).
Wherein the adaptable cooking instruction is capable of automatically adapting to environmental conditions (par. 0067), user preferences (par. 0051, 0059 desired specification), or alternative materials (par. 0051; food types).
The adaptable cooking instruction is associated with at least one dynamic adjustment rule (par. 0042 inputs, factors and preferences specified).
Further comprising receiving a submission of variant cooking information (par. 0068 favorite), obtained via modifying the selected cooking instruction based on the at least one variable (par. 0059, 0067), from the remote device upon completion of cooking the item (par. 0039 store, par. 0106 favorite) and storing the variant cooking information in a social server (par. 0039; social server relative any standard database).
Wherein receiving a submission of a variant cooking information further comprises receiving a request to transmit the variant cooking information to a social server (par. 0106 favorite).
Wherein the identifying of the at least one adaptable cooking instruction includes at least a plurality adaptable cooking instruction that are selected from a larger group of adaptable cooking instruction based at least in part on ratings (par. 0106 favorite, 0059 food gradation), of the selected adaptable cooking instruction selected from larger group of adaptable cooking instruction (par. 0059) and geographical location of the remote device (par. 0067).


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huntley (20130171304).
Huntley teaches a method for acquiring cooking information (par. 0031) comprising: receiving, at a server (par. 0047 social media, central database), a request for instructions pertaining to cooking an item (par. 0047 request menu suggestion), the request including at least one criteria (par. 0047), the request being from a remote device via at least one network (0030);
identifying at least one adaptable cooking instruction based on the at least one criteria, the at least one adaptable cooking instruction includes at least a first recipe description (par. 0033; 0047) and at least one first image (par. 0033); 
forming a response to the request (par. 0031), the response including at least the first recipe description and the at least one first image associated with the at least one cooking instruction (par. 0031, 0034);
transmitting the response to the requesting remote device (par. 0047);
receiving a selection of one of the at least one adaptable cooking instruction (par. 0031, 0047);
determining if a modification request is received, the modification request including at least one variable to modify the first recipe description (par. 0031, 0047);
modifying the selected cooking instruction based on the at least one variable (par. 0031, 0042, 0047, 0050) and 
subsequently transmitting the modified selected cooking instruction to the requesting remote device (par. 0031, 0047, 0048).
Wherein the adaptable cooking instruction is capable of automatically adapting to environmental conditions (par. 0043 aroma), user preferences (par. 0031, 0047; par. 0042; 8” pan vs 6”), or alternative materials (par. 0042; 8” pan vs 6”).
The adaptable cooking instruction is associated with at least one dynamic adjustment rule (par. 0042 adjustment of heat specific to size).
Further comprising receiving a submission of variant cooking information (par. 0048; images), obtained via modifying the selected cooking instruction based on the at least one variable (par. 0047 user specific choose), from the remote device upon completion of cooking the item (par. 0048 upload) and storing the variant cooking information in a social server (par. 0048).
Wherein receiving a submission of a variant cooking information further comprises receiving a request to transmit the variant cooking information to a social server (par. 0048).
Huntley teaches with respect to claim 7, a method for managing cooking information (par. 0031) comprising,
 receiving, by a remote device (par. 0030), at least one cooking instruction (par. 0031);
presenting the at least one cooking instruction on a display of the remote device (par. 0030 last 3 lines), the at least one cooking instruction including at least one recipe description (par. 0031);
displaying a sequence of user tasks associated with the at least one cooking instruction and each of the at least one recipe description, the sequence of user tasks resulting in an item to be cooked (par. 0032);
receiving an indication that cooking of the item to be cooked is initiated (par. 0031; activation, user selection);
monitoring the item being cooked in accordance with at least one predefined monitor point or condition (par. 0033 during searing; par. 0041, 0046, 0048; during or final); 
causing an alert to be transmitted (par. 0032; timer; par. 0033 press “done” alert transmitted to processor par. 0030 par. 0054; condition met specific to incorrect) when the monitoring indicates that the item being cooked has met at least one certain condition (par. 0032 cooking started; par. 0033 “done” par. 0054; condition met specific to incorrect), the at least one certain condition being based on the at least one predefined monitor point or condition (par. 0032 timer; par. 0041, 0046, 0048; during or final par. 0054; condition met specific to incorrect)
submitting product data to a server (par. 0048), the product data including at least one image or video acquired during the monitoring of the item being cooked (par. 0048).
The at least one predefined monitor point or condition is based on time that the item has been cooking (par. 0032 cooking started; par. 0033 “done”). 
Wherein the monitoring the item being cooked in accordance with the at least one predefined monitor point or condition further comprises capturing at least one image or video of the item being cooked (par. 0048; live or recorded; final) based on the at least one predefined monitor point or condition (par. 0048; live or recorded; final).  


Response to Arguments
With respect to applicant’s arguments of the 101 rejection, importantly it is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further with respect to applicants urging the claims are “computer implemented”, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a server and remote device may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
With respect to applicants urging though the claims “may be associated with cooking”, that does not make the claims merely directed to an abstract idea, the examiner agrees.  However in the instant case the claims are not limited to a step which is outside that of the mental capability of one of ordinary skill in the art.
Applicants claims comprise steps which are not outside of that of a person of ordinary skill in the art by referencing a cook book and thus do not add any meaningful limits as the claims merely encompasses the user manually accessing a cook book, identifying a desired food, identifying a desired doneness level and manually modifying the cook time or cook temperature to achieve a cook food.  In addition with respect to claim 7, mere observation by monitoring a cooking process as is routine and conventional.  
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
With regard to the particularity of the machine, applicants claims are silent to any type of associated cooking device or any type of remote device which is insufficient to provide an inventive concept. Applicant’s Specification lists several different types of cooking appliances at par. 0030 in addition to being open to both food items and non-food items as taught at par. 0031 of applicants specification.
[00031] The type of cooking method being used can be baking, grilling, smoking,
steaming or other similar cooking methods. The items being cooked may be foods such
as cakes, lasagna, chicken, seafood, meats, vegetables, and any other foods. Other
non-food items may be cooked such as clay, plastic (e.g. shrink plastic), crayons, other
arts and craft materials, and the like. 
Leading one to determine that Applicant’s recitation of a “remote device” is insufficient to provide particularity to the claimed machine.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s claims are silent to any machine and is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a server and remote device however the claims are silent to any food perfecting, i.e. cooking or actually use of the obtained information that directs the operation of the appliance.  Being silent to such, where different appliances perform vastly different operations with different methods and outcomes. Application of the same “subsequently transmitting the modified selected cooking instruction to the requesting remote device” shows that the remote device is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
With respect to the provided examples, importantly the provided examples are specific to a manner.  Applicants claims imposes no limits on a specific parameter, and with the exception of computer components do not add any meaningful limits since minus the broad “server” and “remote device”, merely encompasses the user manually accessing a cook book, identifying a desired food, identifying a desired doneness level and manually modifying the cook time or cook temperature to achieve a cook food.  In addition with respect to claim 7, mere observation by monitoring a cooking process as is routine and conventional.  
With respect to applicants urging Claim 1 is producing a new instruction using an adaptable cooking instruction, that is transforming and specific, as an example, and further amounts to significantly more than the abstract idea itself.  Importantly applicants claims are not specific, they are not limited to a criteria, recipe type, response or even cooking specific environment or cooking parameter which is modified.  Claim 7 is not limited to any type or predefined monitor point or condition. 
Importantly applicant urges the claims are specific, however the claims are not only open to any “cooking information” but the claims are not even limited by cooking of a specific type.  Applicants claimed “cooking” as stated by the specification; 
Other non-food items may be cooked such as clay, plastic (e.g. shrink plastic), crayons, other
arts and craft materials, and the like. 
With respect to “causing an alert to be transmitted” as noted above with respect to a user monitoring temperature over a period a time and thus with respect to a timer, causing an alert to be transmitted, i.e. timer at 0, based on the predefined monitor point, i.e. predefined duration.

With respect to applicants urging directed to Schedeler, it is initially noted the claimed “at least one criteria” is not limited.  Schedeler teacher “this server serves up the web pages requested by the user” (par. 0039).  Thus in the instant case the criteria is “requested by the user”.
With respect to identifying at least one adaptable cooking instruction based on the at least one criteria, Schedeler teaches the user is presented with the input screen, i.e. visual.  Schedeler teaches variables relative the cooking instruction thus providing the user with decisions including preparation time.  Importantly applicants claimed “at least one image” is not limited to an image of food or even a food in real time but merely “at least one image”.  Schedeler teaches input screen, i.e. images relative the screen.  More specifically, a first recipe description with respect to each of the different inputs of par. 0044 and an image for actually inputting, i.e. setting using the input screen ref. 406.
With respect to applicants urging Schedeler is also silent as to and does not teach or suggest “receiving a selection of one of the at least one adaptable cooking instruction” or “determining if a modification request is received, the modification request including at least one variable to modify the first recipe description” as recited in claim 1. 
	Schedeler teaches in order the “grilling timeline for the cookout” (par. 0042) to be completed the user input information about the items to be grilled.  Specifically where receiving is with respect to the user specific input information, Schedeler teaches “receiving a selection of one of the at least one adaptable cooking instruction” (par. 0041).  The “cooking instruction” as claimed is not limited.
	With respect to “determining if a modification request is received, the modification request including at least one variable to modify the first recipe description”, “determining” is taken with respect to a user input, i.e. a modification, where Schedeler specifically teaches providing the numerous user input for the purpose defining the at least one variable to modify the first recipe description.
	As noted by applicant Schedeler is providing “additional information about the items to be grilled”.  This providing information is subsequently provided for selection by the user and as specifically claimed at least one variable to modify the first recipe description.
	Each variable, is a modification request, where “from the… grilling items input by the user, the system then calculates…” (par. 0042).  Importantly the system does not calculate till all modification are input.  
	With respect to Huntley, and applicants urging Huntley does not teach or suggest “receiving, at a server, a request for instructions pertaining to cooking an item” as recited in claim 1.  It is initially and importantly noted applicants claimed request for cooking instruction merely “pertaining” to cooking an item.  
	In addition, though applicant urges the suggested food are not obtained from the user himself, the claims are not limited to such and are open to “receiving” “a request for instructions” which relative the user profile encompasses such.  
	However and more specifically, Huntly specifically teaches “allowing a user to request menu suggestion” (par. 0047).
With respect to applicants urging Huntley is silent as to and also does not teach or suggest “determining if a modification request is received, the modification request including at least one variable to modify the first recipe description”.  Par. 0031 and 0047 teaches “upon the selection” “sub-menu displays a second level”.  Thus in order for the second sub-menu to be displayed the user has already provided an input, i.e. a modification request which based on this initial request the recipe descriptor is modified, i.e. sub-menu, specifically the modification request including at least one variable
to modify the first recipe description, i.e. second level of interactive icons (par. 0031, 0047).
With respect to “receiving an indication that cooking of the item to be cooked is initiated.” As noted paragraph [0031] of Huntley describes menu selections to select icons to present
information on how to cook something (e.g., prepare and roast pork).  Huntley specifically states “prepare and roast pork icon is selected”.  
	With respect to applicants urging Huntley is silent to a predetermined monitor point or condition, this is in fact the purpose of Huntley.  Specifically, by monitoring the cooking method the cooking system can compare real time with “stored reference actions”, i.e. predetermined monitor point or condition.
	With respect to applicants urging Huntley is silent to an alert.  It is noted the “alert” is not claimed with respect to who or what the alert is transmitted to or the alert being a specific, i.e. audible, visual, signal.  Thus in the instant case Huntley teaches such relative causing an alert to be transmitted (par. 0032; timer relative user; par. 0033 press “done” alert transmitted to processor par. 0030 par. 0054; condition met specific to incorrect) when the monitoring indicates that the item being cooked has met at least one certain condition (par. 0032 cooking started; par. 0033 “done” par. 0054; condition met specific to incorrect), the at least one certain condition being based on the at least one predefined monitor point or condition (par. 0032 timer; par. 0041, 0046, 0048; during or final par. 0054; condition met specific to incorrect)
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792